    Case: 4:20-cv-01869-PLC Doc. #: 19 Filed: 02/26/21 Page: 1 of 6 PageID #: 149




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

TOM TUMBRINK,                                       )
                                                    )
                          Plaintiff,                )
                                                    )
          v.                                        )           Case No. 4:20-CV-1869 PLC
                                                    )
ST. CHARLES COUNTY, MISSOURI,                       )
et al.,                                             )
                                                    )
                          Defendants.               )



                                   MEMORANDUM AND ORDER

           This matter is before the Court on the “Motion and Suggestions in Support to Strike Certain

Paragraphs or Plaintiff’s First Amended Petition” filed by Defendants St. Charles County, St.

Charles County Police Department,1 David Todd, Christopher Hunt, and Joann Leykam

(collectively, “Defendants”). [ECF No. 11] Plaintiff Tom Tumbrink opposes the motion. [ECF

No. 17] For the reasons stated below, the Court denies the motion to strike.

     I.        Background

           Plaintiff, a former police officer with the St. Charles County Police Department, is Native

American and a member of the Local 42 Police Union. [ECF No. 8 at ¶¶ 10, 12] In his first

amended petition, Plaintiff claimed that: (1) St. Charles County discriminated against him on the

basis of race and/or national origin in violation of the Missouri Human Rights Act, § 213.010 et

seq. (Count I); (2) all Defendants retaliated against him for exercising his First Amendment right

to be a union member in violation of 42 U.S.C. § 1983 (Count II); and (3) all Defendants



1
  Plaintiff voluntarily dismissed Defendant St. Charles Police Department on February 5, 2021.
[ECF No. 15]
                                                    1
 Case: 4:20-cv-01869-PLC Doc. #: 19 Filed: 02/26/21 Page: 2 of 6 PageID #: 150




wrongfully discharged Plaintiff in retaliation for exercising his First Amendment rights as a union

member (Count III). [Id.] Plaintiff sues the Defendants Todd, Hunt, and Leykam in their

individual and official capacities. [Id.]

       In support of his claims in Count II and Count III that, because Plaintiff was a union

member, Defendants treated him less favorably than non-union-member employees, Plaintiff

alleged:

           [Defendants] have failed to suspend[] others with actual County Police violations who
           were not union members, in particular, the following:

               a. St. Charles County was sued for sexual harassment by Stephanie Fisk.
               Todd and Sgt. Jett were the two employees of St. Charles County that Fisk
               named as her sexual harassers. The County paid over $500,000.00 to Fisk
               to settle the lawsuit. Sexual harassment is not permitted pursuant to St.
               Charles County policy. Todd and Jett are not Local 42 union members and
               were not disciplined or suspended.

               b. Hunt was retained by St. Charles County while he was on bond for
               burglary, assault and property damage charges. Hunt was convicted,
               however, the conviction was overturned on appeal. Hunt later pled to a
               misdemeanor. Hunt was a union member at one time, but not during his
               appeal and after he pled to the misdemeanor.

               c. Hunt damaged a County Police vehicle that he was driving for
               employment not related to the County Police. Hunt was not authorized to
               drive the vehicle at the time he damaged the vehicle, in violation of County
               Police policy. Hunt was not disciplined or suspended.

               d. Leykam, Todd and Hunt were involved with preventing Leykam’s niece
               from being arrested and charged with two felonies. The responding officer
               was directed by Hunt to bring Leykam’s niece to Leykam’s house and no
               charges were filed. No one was disciplined or suspended.

               e. Sgt. Streck damaged a bathroom sink at Trailhead on mainstreet [sic].
               He is not a Local 42 union member and was not disciplined or suspended.

               f. Lt. McMann was stopped for suspicion of a DWI in Lincoln County. A
               County Police officer was dispatched to pick up Lt. McMann and take him
               to his residence. Lt. McMann is not a Local 42 member and was not
               disciplined or suspended.



                                                2
 Case: 4:20-cv-01869-PLC Doc. #: 19 Filed: 02/26/21 Page: 3 of 6 PageID #: 151




                g. Sgt. Davis was stopped on two separate times in 2019 for suspicion of a
                DWI. He was subsequently promoted. After his promotion, he was stopped
                for suspicion of a DWI at the Lake of the Ozarks. He is not a Local 42
                union member and was not suspended or disciplined.

                h. Officer Hopkins disregarded orders to terminate a high-speed pursuit.
                The pursuit resulted in the fatality of driver who was not involved in the
                pursuit. A wrongful death suit is pending. Hopkins is not [a] Local 42
                member and was not disciplined or suspended.

[Id. at ¶¶ 87 & 101]

   II.      Discussion

         Defendants filed a motion to strike pursuant to Federal Rule of Civil Procedure 12(f),

arguing that the allegations in the first amended petition’s paragraphs 87 and 101 are “immaterial

and impertinent” to his claims that Defendants violated his First Amendment rights by disciplining

and terminating him based on his union membership. [ECF No. 11] Defendants further assert that

paragraphs 87 and 101 are “clearly prejudicial” because they would require Defendants to “expend

time and resources litigating irrelevant issues” and are intended to “blacken [Defendants’]

reputations, as well as unrelated non-parties’ reputations” and “influence the pool of potential

future jurors.” [Id. at 5-6] Plaintiff counters that the allegations in question “show the disparate

treatment of union members” and demonstrate the existence of an unconstitutional policy or

custom. [ECF No. 17 at 2]

         Rule 12(f) allows the Court to strike from a pleading, “redundant, immaterial, impertinent,

or scandalous matter.” Fed. R. Civ. P. 12(f). “Immaterial claims are those lacking essential or

important relationships to the claim for relief. Impertinent claims are those that do not pertain to

the issues in question.” Brown v. City of St. Louis, Missouri, 4:18-CV-1676 JMB, 2019 WL

3577491, at *3-4 (E.D. Mo. Aug. 6, 2019) (quoting Simms v. Chase Student Loan Servicing, LLC,

No. 4:08-CV-1480 ERW, 2009 WL 943552, at *2, n.3 (E.D. Mo. Apr. 6, 2009)). “The party



                                                  3
 Case: 4:20-cv-01869-PLC Doc. #: 19 Filed: 02/26/21 Page: 4 of 6 PageID #: 152




moving to strike bears the burden of demonstrating that the challenged allegations are so unrelated

to [the plaintiff’s] claim that they are devoid of merit, unworthy of consideration and … unduly

prejudicial.” Hall v. City of St. Louis, 465 F.Supp.3d 937, 952 (E.D. Mo. 2020) (quoting

Whitlock-Kincade v. United States DOD, 4:06-CV-895 RWS, 2007 WL 781810 (E.D. Mo. March

13, 2007)). Although courts enjoy “broad discretion” in determining whether to strike a party’s

pleadings, such an action is “an extreme measure.” Stanbury Law Firm, P.A. v. IRS, 221 F.3d

1059, 1063 (8th Cir. 2000) (per curium opinion). For this reason, motions to strike are “viewed

with disfavor and are infrequently granted.” Id.

       Defendants argue that the allegations in paragraphs 87 and 101 are immaterial and

impertinent to Plaintiff’s claims that Defendants retaliated against him pursuant to an

unconstitutional policy that disparately treated union-member employees. “The First

Amendment’s protection of the freedom of association provides public employees with a right to

organize a labor union, Int’l Ass’n of Firefighters, Local No. 3808 v. City of Kansas City, 220

F.3d 969, 972 (8th Cir. 2000), and to participate in union activities, Roberts [v. Van Buren Pub.

Schs., 773 F.2d 949, 957 (8th Cir. 1985)].” Strinni v. Mehlville Fire Prot. Dist., 681 F.Supp.2d

1052, 1069 (E.D. Mo. 2010).        To establish employer retaliation in violation of the First

Amendment, a public employee must prove: “(1) he engaged in activity protected by the First

Amendment; (2) the defendants took an adverse employment action against him; and (3) the

protected conduct was a substantial or motivating factor in the defendants’ decision to take the

adverse employment action.” Lyons v. Vaught, 875 F.3d 1168, 1172 (8th Cir. 2017).

        A municipality may be liable for unconstitutional retaliation if the municipality’s policy

or custom caused the violation of the plaintiff’s First Amendment rights. Davison v. City of

Minneapolis, Minn., 490 F.3d 648, 659 (8th Cir. 2007) (citing Monell v. Dept. of Soc. Servs., 436



                                                   4
 Case: 4:20-cv-01869-PLC Doc. #: 19 Filed: 02/26/21 Page: 5 of 6 PageID #: 153




U.S. 658, 690-91 (1978)). To prevail on a municipal liability claim for retaliation in violation of

a plaintiff’s First Amendment rights, a plaintiff must prove that either the policy was “officially

adopted and promulgated by” the municipality, or the practice is “so permanent and well-settled

so as to constitute a custom, that existed and through which” the municipality acted in violating

the plaintiff’s constitutional right. Id. (citing City of St. Louis v. Praprotnik, 485 U.S. 112, 121

(1988)). “A single decision by a municipal authority can in some circumstances constitute official

policy[.]” Bolderson v. City of Wentzville, Mo., 840 F.3d 982, 985 (8th Cir. 2016) (citing Pembaur

v. City of Cincinnati, 475 U.S. 469, 480-81 (1986)).

       Defendants suggest that the complained of allegations are not probative of a policy to treat

union-member employees less favorably that non-union-member employees because the conduct

cited in those paragraphs was different than the conduct for which Plaintiff was allegedly

disciplined. However, Defendants cite no authority supporting their position that establishing a

retaliatory policy requires evidence of an employer’s disparate responses to the same misconduct

by union- and non-union-member employees.

       After reviewing the cited paragraphs and subparts, as well as the other allegations in

Plaintiff’s first amended petition, the Court concludes that the challenged paragraphs are not so

immaterial, impertinent, or prejudicial as to warrant the extreme measure of striking. See, e.g.,

Ziegler v. City of St. Louis, Mo., No. 4:18-CV-1577 JAR, 2020 WL 709257, at *4 (E.D. Mo. Feb.

12, 2020) (denying motion to strike allegations relating to “the Stockley verdict, the nature of

public protests in response thereto, and prior orders of this Court” concerning police actions in

response to public protests); Brown, 2019 WL 3577491, at *3-4 (denying the defendants’ motion

to strike allegations relating to the defendants’ policies for providing medical attention and health

screening for prisoners where the plaintiff did not claim that she was arrested); Hurlburt v. Lohr



                                                 5
 Case: 4:20-cv-01869-PLC Doc. #: 19 Filed: 02/26/21 Page: 6 of 6 PageID #: 154




Distrib. Co., Inc., No. 4:17-CV-2733 JMB, 2018 WL 3870109, at *10 (E.D. Mo. Aug. 15, 2018)

(denying motion to strike portions of complaint referencing dismissed and untimely claims). To

the contrary, the allegations in paragraphs 87 and 101 are relevant to Plaintiff’s claims and the

issues in this case. Because Defendants have not satisfied their burden by demonstrating that the

complained of allegations are “devoid of merit,” “unworthy of consideration” and “unduly

prejudicial,” the Court denies Defendants’ Rule 12(f) motion to strike.

   I.      Conclusion

        For the reasons stated above,

        IT IS HEREBY ORDERED that Defendants’ “Motion and Suggestions in Support to

Strike Certain Paragraphs or Plaintiff’s First Amended Petition” [ECF No. 11] is DENIED.




                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 26th day of February, 2021




                                                6
